Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2019

                                      No. 04-19-00101-CV

                                   IN RE Z.A.F. AND Z.R.F,
                                          Appellant

                  From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA00277
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        The Department’s motion for an extension of time to file its response to appellant’s pro
se brief is granted. We order the Department’s brief due July 16, 2019. This is an accelerated
appeal of an order terminating the appellant’s parental rights which must be disposed of by this
court within 180 days of the date the notice of appeal is filed. TEX. R. JUD. ADMIN. 6.2. Given the
time constraints governing the disposition of this appeal, further request for extensions of time
will be disfavored.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2019.



                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court